FILED
                           NOT FOR PUBLICATION                             OCT 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARMANDO v. MUNOZ,                                No. 13-16203

              Plaintiff - Appellant,             D.C. No. 5:07-cv-03846-EJD

  V.
                                                 MEMORANDUM*
JAMES TILTON; JEANNE S.
WOODFORD; SUZAN HUBBARD,
Warden; N. GRANNIS; B. HEDRICK; W.
J. HILL; BEN CURRY; ANTHONY P.
KANE,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                            Submitted October 8, 2014**
                             San Francisco, California

Before: O’SCANNLAIN, THOMAS, and McKEOWN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Armando Munoz appeals the district court’s dismissal of his lawsuit brought

pursuant to 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized

Persons Act (RLUIPA), 42 U.S.C. § 2000cc to -cc5. We affirm the district court’s

dismissal.

                                          I

      The district court correctly determined that Munoz’s lawsuit is now moot.

In September 2009, Munoz was transferred away from the Correctional Training

Facility in Soledad, California to another prison. Since transferring, he has

received numerous religious CDs and admits that all of his religious needs are

being met. The district court was correct in determining that his claims for

injunctive and declaratory relief are moot. See Alvarez v. Hill, 667 F.3d 1061,

1063–64 (9th Cir. 2012).

                                          II

      The district court did not abuse its discretion in denying Munoz leave to

amend his complaint. The court had already given Munoz one opportunity to

amend his complaint with the assistance of counsel and further amendment would

likely have been futile. See U.S. Mortg., Inc. v. Saxton, 494 F.3d 833, 843 n.11

(9th Cir. 2007), abrogated on other grounds by Proctor v. Vishay Intertechnology

Inc., 584 F.3d 1208 (9th Cir. 2009).

      AFFIRMED.